Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00500-CV

                                     Mary Ann JOHNSON,
                                           Appellant

                                                v.

                     Chandler Elizabeth JOHNSON and Mary M. Johnson,
                                          Appellees

                      From the Probate Court No. 2, Bexar County, Texas
                                 Trial Court No. 2017PC0180
                        Honorable Veronica Vasquez, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we REVERSE the probate court’s order
and RENDER judgment that appellant Mary Ann Johnson’s business disparagement and
intentional infliction of emotional distress claims are dismissed for lack of subject matter
jurisdiction.

       We ORDER the costs of this appeal to be paid by the parties who incurred them.

       SIGNED January 15, 2020.


                                                 _____________________________
                                                 Beth Watkins, Justice